                         1   KAEMPFER CROWELL
                             Robert McCoy, No. 9121
                         2   Sihomara L. Graves, No. 13239
                             1980 Festival Plaza Drive, Suite 650
                         3   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         4   Facsimile: (702) 796-7181
                             Email: rmccoy@kcnvlaw.com
                         5   Email: sgraves@kcnvlaw.com

                         6   Attorneys for Defendants Johnson &
                             Johnson and Ethicon Inc.
                         7
                                                            UNITED STATES DISTRICT COURT
                         8
                                                                     DISTRICT OF NEVADA
                         9
                             DEBORAH   J.         HITE         and     JAMES      Case No. 3:19-cv-00660-MMD-WGC
                      10     BARNHART,

                      11                              Plaintiffs,
                                     vs.                                          ORDER GRANTING
                      12                                                          MOTION TO REMOVE ATTORNEYS
                             ETHICON     INC.; ETHICON LLC;                       FROM ELECTRONIC SERVICE
                      13     JOHNSON & JOHNSON; and BOSTON                        LIST
                             SCIENTIFIC CORPORATION,
                      14
                                                      Defendants.
                      15

                      16                    Defendants Johnson & Johnson and Ethicon, Inc. request that the below named

                      17     attorneys be removed from this case and CM/ECF System Service List and court docket in the

                      18     above-entitled action:

                      19                    Christy D. Jones          christy.jones@butlersnow.com
                                            Kari L. Sutherland        kari.sutherland@butlersnow.com
                      20                    William M. Gage           william.gage@butlersnow.com
                                            Eric M. Anielak           eanielak@shb.com
                      21                    Jon A. Strongman          jstrongman@shb.com
                                            Matthew D. Keenan         mkeenan@shb.com
                      22                    Robert T. Adams           rtadams@shb.com
                                            Melissa A. Merk           melissa.merk@dbr.com
                      23                    Rebecca L. Trela          rebecca.trela@dbr.com
                                            James H. Keale            jkeale@tktrial.com
                      24                    Michael Bonasso           mbonasso@fsblaw.com
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2480673_1                                                                        Page 1
                         1                  These attorneys should be removed as counsel in this case and from the CM/ECF

                         2   System Service List because they previously participated when this case was pending in MDL

                         3   2327, In re Ethicon, Inc., Pelvic Repair System Products Liability Litigation in the United States

                         4   District Court for the Southern District of West Virginia. Now that the MDL has remanded the

                         5   case, these attorneys are no longer associated with this case.

                         6                                                         KAEMPFER CROWELL

                         7
                                                                                   __________________________________
                                                                                   _____
                                                                                      _ _______________________
                         8                                                         Robert
                                                                                   Roobert McCoy, No. 9121
                                                                                   Sihomara L. Graves, No. 13239
                         9                                                         1980 Festival Plaza Drive, Suite 650
                                                                                   Las Vegas, Nevada 89135
                      10
                                                                                   Attorneys for Defendants Johnson &
                      11                                                           Johnson and Ethicon Inc.

                      12

                      13      IT IS SO ORDERED.

                      14      DATED: January 2, 2020

                      15                                               _____________________________________
                                                                       UNITED STATES MAGISTRATE JUDGE
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2480673_1                                                                               Page 2
